Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 02/08/2017.
This action is in response to amendments and/or remarks filed on 09/21/2020. In the current amendments, claims 1, 4, 7, 13 and 14 have been amended. Claims 1-19 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the Double Patenting rejections to claims 1-19 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/12/2020 and 10/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because fonts are too small and/or not clear in figs 5, 7 and 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: “temporal and spatially” should read “temporally and spatially” in light of par 6 of the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Querlioz et al. (“Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches”) in view of Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core).

Regarding claim 1, 
Querlioz teaches
A digital system for spontaneous machine learning and feature extraction, the system comprising:

digital hardware circuitry that includes a hierarchical arrangement of a first artificial neural network and a second artificial neural network ([fig 10]; [sec II] “The CMOS output neurons are Leaky Integrate and Fire type [13]. They may be implemented with CMOS analog “neuromorphic” circuits [6], or digital circuitry [25].”), 
wherein the first artificial neural network spontaneously learns to recognize any repeating patterns in an input stream ([sec I] “First, we introduce the unsupervised scheme. Then we assess its performance on a textbook case (character recognition) and its robustness to variation”; [sec V] “The STDP-based unsupervised approach can learn based on unlabeled data and has extreme tolerance to device variation (relative standard deviation of 50% may be tolerated on all significant device parameters).”;[sec II] “the output neurons will develop selectivity to specific features contained in the input patterns. The CMOS output neurons are Leaky Integrate and Fire type [13]. They may be implemented with CMOS analog “neuromorphic” circuits [6], or digital circuitry [25]. Additionally, the system features “lateral inhibition” and “homeostatis”, which were described in [13].”; “textbook case (character recognition)” reads on “recognize any repeating patterns in an input stream”. In addition, “STDP” and “lateral inhibition” read on “spontaneously learns”.) and 
the second artificial neural network is trained to interpret and label the repeating patterns recognized by the first artificial neural network ([sec IV] “Globally, the supervision does not intrinsically improve the recognition rate, but provides a practical and flexible approach for the labeling operation. ... One ideal way to exploit the system is to first train the unlabeled layer on natural data, and then to perform a “labeling” on a small training set by activating the supervised layer.”),

wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of … synapse circuits, …, the first artificial neural network being connected to the input stream … , the input stream comprising temporal and spatially distributed spikes encoded … ([figs 1-2, 10]; [sec II] “The input neurons present the input (or stimuli in neural terms) as asynchronous voltage spikes using several possible coding schemes described in Figure 2 (spiking rate is proportional to stimulus intensity). All stimuli encoding schemes lead to identical performance of the final system in terms of recognition rate. These stimuli may originate for example directly from a spiking retina [23] or cochlea [24] commonly designed in the neuromorphic community that naturally present data as asynchronous spikes, similarly to biological retina or cochlea. … The CMOS output neurons are Leaky Integrate and Fire type [13]. They may be implemented with CMOS analog “neuromorphic” circuits [6], or digital circuitry [25].”; [sec I] “First, we introduce the unsupervised scheme. Then we assess its performance on a textbook case (character recognition) and its robustness to variation”; [sec V] “The STDP-based unsupervised approach can learn based on unlabeled data and has extreme tolerance to device variation (relative standard deviation of 50% may be tolerated on all significant device parameters).”; “textbook case (character recognition)” reads on “input stream”. In addition, figs 1-2 read on “the input stream comprising temporal and spatially distributed spikes encoded” since the input stream has spikes which are having different timings and are from different input neurons.),

wherein the first artificial neural network transmits spikes to the second artificial neural network ([figs 1-2 and 10]; [sec IV] “We have proposed two schemes for designing learning-capable architectures with nanodevices. They are in fact compatible. To illustrate this we propose a two-crossbar architecture, illustrated in Figure 10. Every output of the unsupervised crossbar is fed as an input spike to the supervised crossbar. The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented.”), 
the spikes representing the recognized repeating patterns learned from the input stream ([figs 6-7, 10]; [sec II] “Figure 6 plots the conductances learned by the system in a configuration with only 10 output neurons. It is remarkable that without any supervision and using only our local custom STDP rule, the system has identified 9 (out of 10) different numbers, the real features of the input. Moreover it has learned the distinctive features of the digits (and not just the most likely handwriting): it has learnt the loop of the digit two, the bottom of the six, or the horizontal parts of three and eight. To evaluate the performance of the system, we can define a recognition rate. For that purpose, we associate output neurons with the digit for which they spike the most frequently a posteriori. In hardware this association could be performed with complex digital circuitry, and constitutes a difficulty. A satisfactory approach is presented in section IV of this paper, with the association of a supervised neural network.”); and 

([figs 1-2, 10]; [sec II] “The input neurons present the input (or stimuli in neural terms) as asynchronous voltage spikes using several possible coding schemes described in Figure 2 (spiking rate is proportional to stimulus intensity). All stimuli encoding schemes lead to identical performance of the final system in terms of recognition rate. These stimuli may originate for example directly from a spiking retina [23] or cochlea [24] commonly designed in the neuromorphic community that naturally present data as asynchronous spikes, similarly to biological retina or cochlea. … The CMOS output neurons are Leaky Integrate and Fire type [13]. They may be implemented with CMOS analog “neuromorphic” circuits [6], or digital circuitry [25].”), and 
wherein the interconnectivity and strength of the plurality of … synapse circuits are configurable … ([figs 1-6]; [sec II] “If an input neuron connected to the output neuron is not active, this waveform causes the conductance of the memristive device connecting the two neurons to decrease. If the input is still active, the difference of the two voltages applied on the memristive device causes its conductance to increase.”).

Querlioz does not teach
wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input stream via the AER bus, the input stream comprising temporal and spatially distributed spikes encoded on the AER bus; 
wherein the plurality of digital neuron circuits are interconnected using the plurality of digital synapse circuits, and wherein the interconnectivity and strength of the plurality of digital synapse circuits are configurable through digital registers that are externally accessed.

Arthur teaches
digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input stream via the AER bus, the input stream comprising temporal and spatially distributed spikes encoded on the AER bus ([figs 1 and 4]; [sec Abs] “The core is fully configurable in terms of neuron parameters, axon types, and synapse states and its fully digital implementation achieves one-to-one correspondence with software simulation models. One-to-one correspondence allows us to introduce an abstract neural programming model for our chip, a contract guaranteeing that any application developed in software functions identically in hardware.”; [sec III] “The block-level implementation of our neurosynaptic core consists of an input decoder with 1024 axon circuits, a 1024 × 256 SRAM crossbar, 256 neurons, and an output encoder (Fig. 1(b)). Communication at the input and output of the core uses an address-event representation (AER), which encodes binary activity, such as A(t), by sending the locations of active elements via a multiplexed channel [10].”; Fig 1 with “Communication at the input and output of the core uses an address-event representation (AER)” reads on “first artificial neural network being connected to the input stream via the AER bus”.);

wherein the plurality of digital neuron circuits are interconnected using the plurality of digital synapse circuits, and wherein the interconnectivity and strength of the plurality of digital synapse circuits are configurable through digital registers that are externally accessed ([figs 1 and 4] “The core consists of axons, represented as rows; dendrites, represented as columns; synapses, represented as row–column junctions; and neurons that receive inputs from dendrites. The parameters that describe the core have integer ranges as indicated”; [sec Abs] “Our fully digital implementation is able to leverage favorable CMOS scaling trends, while ensuring one-to-one correspondence between hardware and software. … The core is fully configurable in terms of neuron parameters, axon types, and synapse states and is thus amenable to a wide range of applications.”; see also [Appendix A]; [fig 6] and [table I]; [sec III] “To test our chip, we built a custom printed circuit board that interfaces with a PC through a USB link (Fig. 1(c), right). Through this link, we can interface our chip to virtual and real environments via address event communication, as well as configure neuron–synapse parameters via a shift-register scanner (not shown).”; “Through this link, we can … configure neuron–synapse parameters via a shift-register scanner” reads on “configurable through digital registers that are externally accessed”. For example, Blessinger et al. (Performance of focal plane arrays for the Photon Counting Arrays (PCAR) program) teaches a shift-register scanner [sec 2 and table 2]. Note that Querlioz teaches “interconnectivity and strength”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning system of Querlioz with the digital synapses and AER bus of Arthur. Doing so would lead to enabling a fully digital implementation for the core and sending the locations of active elements based on the AER communication (Arthur, secs Abs and III).

Regarding claim 2, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches
the first artificial neural network spontaneously learns any repeating patterns through Spike Timing Dependent Plasticity and lateral inhibition ([sec V] “The STDP-based unsupervised approach can learn based on unlabeled data and has extreme tolerance to device variation (relative standard deviation of 50% may be tolerated on all significant device parameters).”; [sec II] “Additionally, the system features “lateral inhibition” and “homeostatis”, which were described in [13].”).

Regarding claim 3, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches
the first artificial neural network and the second artificial neural network is a single layered or a multilayered hierarchical spiking neural network ([sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II.”; [fig 11] “Two layer learning. Learning rate of the second (labeling) layer trained by variability compatible supervision (red) compared with learning of the first layer (black)”.)
 
Regarding claim 4, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches
the labeling of the repeating pattern by the second artificial neural network is carried out by mapping temporally and spatially distributed spikes, generated by the first artificial neural network and representing learned features, to output labels within a predetermined knowledge domain ([figs 1-2] “Stimulus spikes timing for ten input neurons with the same pixel value in the three schemes.”; [sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented.”; [sec II] “In this architecture, CMOS input and output “neurons” are connected by the memristive nanodevices (that act as “synapses”). Their conductance plays the role of a synaptic “weight”. … When an output neuron spikes”; “Stimulus spikes timing for ten input neurons” of fig 2 read on “temporally and spatially distributed spikes, generated by the first artificial neural network”. In addition, “associates spikes on the output of the first layer with the actual digits” reads on “mapping temporally and spatially distributed spikes, generated by the first artificial neural network and representing learned features, to output labels”. Furthermore, “synaptic weights” read on “learned features” and “predetermined knowledge domain”.).

Regarding claim 7, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches
the second artificial neural network comprises a plurality of digital neuron circuits [connected] by a plurality of synapse circuits ([fig 1]; [sec II] “In this architecture, CMOS input and output “neurons” are connected by the memristive nanodevices (that act as “synapses”). ... It is natural to lay out the nanodevices in the classical crossbar as illustrated on Figure 1 (CMOS silicon neurons and their associated synaptic driving circuitry are the dots, the squares being the nanodevices). The synapses indeed act as adaptive resistors. ”; [fig 10]).

Arthur further teaches 
the second artificial neural network comprises a plurality of digital neuron circuits interconnected by a plurality of synapse circuits ([fig 1]; Note that Querlioz teaches “the second artificial neural network”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning system of Querlioz and Arthur with (Arthur, secs Abs and III).

Regarding claim 8, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches
the first artificial neural network spontaneously learns any repeated pattern by means of STDP and lateral inhibition to create a predetermined knowledge domain comprising of a plurality of synaptic weights representing the learned features in the input stream ([sec V] “The STDP-based unsupervised approach can learn based on unlabeled data and has extreme tolerance to device variation (relative standard deviation of 50% may be tolerated on all significant device parameters).”;[sec II] “In this architecture, CMOS input and output “neurons” are connected by the memristive nanodevices (that act as “synapses”). Their conductance plays the role of a synaptic “weight”. … Additionally, the system features “lateral inhibition” and “homeostatis”, which were described in [13].”; “synaptic weights” read on “predetermined knowledge domain”.).

Regarding claim 9, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches
the second artificial neural network is configured to function in a supervised manner ([fig 10] “Architecture combining unsupervised and supervised crossbar”) and is trained to produce input/output maps within a predetermined knowledge domain ([sec V] “Both approaches can be combined, which opens the way of first training the system on a large dataset, and then of training the supervised layer on a small labeled subset to identify what has been learnt.”; [sec II] “In this architecture, CMOS input and output “neurons” are connected by the memristive nanodevices (that act as “synapses”). Their conductance plays the role of a synaptic “weight”. ”; “identify what has been learnt” reads on “produce input/output maps”. In addition, “synaptic weights” read on “predetermined knowledge domain”.).

Regarding claim 10, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches
the second artificial neural network comprises a monitoring means to identify outputs that meet predefined criteria ([table I]; [figs 6-8 and 10-11]; [sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented. As illustrated on Figure 11, this works very well in practice. Until iteration 60,000 the supervised layer’s performance remains low, and then it matches the performance of the unsupervised layer, as calculated in section II. It can even become slightly become higher because the supervised layer is more adaptable than the majority rule used in section II.”; Parameters of “Table I” reads on “predefined criteria”. In addition, “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented” reads on “a monitoring means to identify outputs that meet predefined criteria”.). 

Claims 5, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Querlioz et al. (“Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches”) in view of Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core), further in view of van der Made et al. (US 2015/0379397 A1).

Regarding claim 5, 
Querlioz and Arthur teach claim 1.

However, Querlioz and Arthur do not teach 
an input unit having a network of artificial sensory neurons connected to the first artificial neural network, said input unit converts data captured in the form of digital or analog values by a sensor array into temporally and spatially distributed spikes.

	van der Made teaches
an input unit having a network of artificial sensory neurons connected to the first artificial neural network, said input unit converts data captured in the form of digital or analog values by a sensor array into temporally and spatially distributed spikes ([fig 1, #102, #104]; [par 32] “The input sensor is further connected to an artificial cochlear 102 consisting of a series of resonators. The sound waves in the acoustic signals produces pressure waves in the artificial cochlear 102 that stimulates sensory neurons in the cochlear 102. As mentioned above, the sensory neurons each produce a potential that varies at the same rate as the sound pressure waves of various frequencies. The artificial cochlear 102 outputs a plurality of pulse patterns with a spatio-temporal distribution that is indicative of features in the acoustic signals. The artificial cochlear 102 connects to a first artificial intelligent device 104. The first artificial intelligent device 104 consists of a spatio-temporal neural network. ”; “artificial cochlear” reads on “input unit”. In addition, “input sensor” reads on “a sensor array”.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning system of Querlioz and Arthur with the input unit of van der Made. Doing so would lead to outputting a plurality of pulse patterns with a spatio-temporal distribution that is indicative of features in the signals (van der Made, par 32).

Regarding claim 11, 
Querlioz and Arthur teach claim 1.

Querlioz further teaches 
the second artificial neural network [executes] output labels … ([sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented. … Globally, the supervision does not intrinsically improve the recognition rate, but provides a practical and flexible approach for the labeling operation. ... One ideal way to exploit the system is to first train the unlabeled layer on natural data, and then to perform a “labeling” on a small training set by activating the supervised layer.”).

However, Querlioz and Arthur do not teach 
the second artificial neural network transmits output labels to a computing device for post processing.

Van der Made teaches
transmits output labels to a computing device for post processing ([fig 1, 104A, 110]; Note that Querlioz and Arthur teach “output labels”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning system of Querlioz and Arthur with the transmission of the output to a computing device of van der Made. Doing so would lead to analyzing or controlling an appliance on a computing device, or controlling remotely one or more appliances which are connected with a microprocessor (van der Made, par 41).

Regarding claim 13, 
Querlioz teaches 
a method for spontaneously extracting features in an artificial neural network system, the method comprising the steps of: 

(a) feeding an input pattern stream from a sensor or an external source to a first artificial neural network ([sec I] “First, we introduce the unsupervised scheme. Then we assess its performance on a textbook case (character recognition) and its robustness to variation”; “a textbook case (character” reads on “an input pattern stream from a sensor or an external source”.),
wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of … synapse circuits, …, the first artificial neural network being connected to the input pattern stream …, the input pattern stream comprising temporal and spatially distributed spikes … ([figs 1-2, 10]; [sec II] “The input neurons present the input (or stimuli in neural terms) as asynchronous voltage spikes using several possible coding schemes described in Figure 2 (spiking rate is proportional to stimulus intensity). All stimuli encoding schemes lead to identical performance of the final system in terms of recognition rate. These stimuli may originate for example directly from a spiking retina [23] or cochlea [24] commonly designed in the neuromorphic community that naturally present data as asynchronous spikes, similarly to biological retina or cochlea. … The CMOS output neurons are Leaky Integrate and Fire type [13]. They may be implemented with CMOS analog “neuromorphic” circuits [6], or digital circuitry [25].”; [sec I] “First, we introduce the unsupervised scheme. Then we assess its performance on a textbook case (character recognition) and its robustness to variation”; [sec V] “The STDP-based unsupervised approach can learn based on unlabeled data and has extreme tolerance to device variation (relative standard deviation of 50% may be tolerated on all significant device parameters).”; “textbook case (character recognition)” reads on “input pattern stream”. In addition, figs 1-2 read on “the input pattern stream comprising temporal and spatially distributed spikes encoded” since the input stream has spikes which are having different timings and are from different input neurons.),

(b) learning, spontaneously, by the first artificial neural network to recognize any repeating patterns in the input stream and subsequently perform feature extraction ([sec V] “The STDP-based unsupervised approach can learn based on unlabeled data and has extreme tolerance to device variation (relative standard deviation of 50% may be tolerated on all significant device parameters).”;[sec II, A, par 5] “Additionally, the system features “lateral inhibition” and “homeostatis”, which were described in [13].”; [fig 2] “Stimulus spikes timing for ten input neurons with the same pixel value in the three schemes.”; [sec II, A, par 1] “In this architecture, CMOS input and output “neurons” are connected by the memristive nanodevices (that act as “synapses”). Their conductance plays the role of a synaptic “weight”.”; [sec II, B] “When an output neuron spikes”; “a textbook case (character recognition)”, “STDP” and “lateral inhibition” read on “learning, spontaneously ... to recognize any repeating patterns”. In addition, “Spikes” and “weights” read on “feature extraction”.); 

(c) sending temporally and spatially distributed spikes, representing the recognized patterns to a second artificial neural network from the first artificial neural network ([figs 1-2] “Stimulus spikes timing for ten input neurons with the same pixel value in the three schemes.”; [sec II] “When an output neuron spikes”; [sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented.”; “Stimulus spikes timing for ten input neurons” of fig 2 read on “temporally and spatially distributed spikes”.);
labeling the recognized pattern received from the first artificial neural network, by second artificial neural network ([sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented. … Globally, the supervision does not intrinsically improve the recognition rate, but provides a practical and flexible approach for the labeling operation. ... One ideal way to exploit the system is to first train the unlabeled layer on natural data, and then to perform a “labeling” on a small training set by activating the supervised layer.”); and

(d) … labeled data, representing learned and recognized patterns … ([sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II. It associates spikes on the output of the first layer with the actual digits presented. … Globally, the supervision does not intrinsically improve the recognition rate, but provides a practical and flexible approach for the labeling operation. ... One ideal way to exploit the system is to first train the unlabeled layer on natural data, and then to perform a “labeling” on a small training set by activating the supervised layer.”), 
(see the rejection of (b)), the sending temporally and spatially distributed spikes (see the rejection of (c)), and the [executing] labeled data (see the rejection of (d)) are performed, at least in part, by digital hardware circuitry ([figs 1-2, 10]; [sec II] “The CMOS output neurons are Leaky Integrate and Fire type [13]. They may be implemented with CMOS analog “neuromorphic” circuits [6], or digital circuitry [25] … To evaluate the performance of the system, we can define a recognition rate. For that purpose, we associate output neurons with the digit for which they spike the most frequently a posteriori. In hardware this association could be performed with complex digital circuitry, and constitutes a difficulty. A satisfactory approach is presented in section IV of this paper, with the association of a supervised neural network”), and 
wherein the plurality of … neuron circuits are interconnected using the plurality of … synapse circuits ([figs 1-2, 10]; [sec II] “The input neurons present the input (or stimuli in neural terms) as asynchronous voltage spikes using several possible coding schemes described in Figure 2 (spiking rate is proportional to stimulus intensity). All stimuli encoding schemes lead to identical performance of the final system in terms of recognition rate. These stimuli may originate for example directly from a spiking retina [23] or cochlea [24] commonly designed in the neuromorphic community that naturally present data as asynchronous spikes, similarly to biological retina or cochlea. … The CMOS output neurons are Leaky Integrate and Fire type [13]. They may be implemented with CMOS analog “neuromorphic” circuits [6], or digital circuitry [25].”), and 
wherein the interconnectivity and strength of the plurality of … synapse circuits are configurable … ([figs 1-6]; [sec II] “If an input neuron connected to the output neuron is not active, this waveform causes the conductance of the memristive device connecting the two neurons to decrease. If the input is still active, the difference of the two voltages applied on the memristive device causes its conductance to increase.”).


wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input pattern stream via the AER bus, the input pattern stream comprising temporal and spatially distributed spikes encoded on the AER bus;
(d) sending labeled data, representing learned and recognized patterns to a computing device for post processing,
wherein the learning, the sending temporally and spatially distributed spikes, and the sending labeled data are performed, at least in part, by digital hardware circuitry, and
wherein the plurality of digital neuron circuits are interconnected using the plurality of digital synapse circuits, and wherein the interconnectivity and strength of the plurality of digital synapse circuits are configurable through digital registers that are externally accessed.

Arthur teaches
wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input pattern stream via the AER bus, the input pattern stream comprising temporal and spatially distributed spikes encoded on the AER bus ([figs 1 and 4]; [sec Abs] “The core is fully configurable in terms of neuron parameters, axon types, and synapse states and its fully digital implementation achieves one-to-one correspondence with software simulation models. One-to-one correspondence allows us to introduce an abstract neural programming model for our chip, a contract guaranteeing that any application developed in software functions identically in hardware.”; [sec III] “The block-level implementation of our neurosynaptic core consists of an input decoder with 1024 axon circuits, a 1024 × 256 SRAM crossbar, 256 neurons, and an output encoder (Fig. 1(b)). Communication at the input and output of the core uses an address-event representation (AER), which encodes binary activity, such as A(t), by sending the locations of active elements via a multiplexed channel [10].”; Fig 1 with “Communication at the input and output of the core uses an address-event representation (AER)” reads on “first artificial neural network being connected to the input pattern stream via the AER bus”.);

wherein the plurality of digital neuron circuits are interconnected using the plurality of digital synapse circuits, and wherein the interconnectivity and strength of the plurality of digital synapse circuits are configurable through digital registers that are externally accessed ([figs 1 and 4] “The core consists of axons, represented as rows; dendrites, represented as columns; synapses, represented as row–column junctions; and neurons that receive inputs from dendrites. The parameters that describe the core have integer ranges as indicated”; [sec Abs] “Our fully digital implementation is able to leverage favorable CMOS scaling trends, while ensuring one-to-one correspondence between hardware and software. … The core is fully configurable in terms of neuron parameters, axon types, and synapse states and is thus amenable to a wide range of applications.”; see also [Appendix A]; [fig 6] and [table I]; [sec III] “To test our chip, we built a custom printed circuit board that interfaces with a PC through a USB link (Fig. 1(c), right). Through this link, we can interface our chip to virtual and real environments via address event communication, as well as configure neuron–synapse parameters via a shift-register scanner (not shown).”; “Through this link, we can … configure neuron–synapse parameters via a shift-register scanner” reads on “configurable through digital registers that are externally accessed”. For example, Blessinger et al. (Performance of focal plane arrays for the Photon Counting Arrays (PCAR) program) teaches a shift-register scanner [sec 2 and table 2]. Note that Querlioz teaches “interconnectivity and strength”.).

(Arthur, secs Abs and III).

However, Querlioz and Arthur do not teach 
(d) sending labeled data, representing learned and recognized patterns to a computing device for post processing,
wherein the learning, the sending temporally and spatially distributed spikes, and the sending labeled data are performed, at least in part, by digital hardware circuitry.

van der Made teaches 
(d) sending labeled data, representing learned and recognized patterns to a computing device for post processing ([fig 1, #104A, #110], Note that Querlioz and Arthur teach “labeled data, representing learned and recognized patterns”.). 
wherein the learning, the sending temporally and spatially distributed spikes, and the sending labeled data are performed, at least in part, by digital hardware circuitry ([figs 1-2] “First artificial intelligent device identifies, recognizes features in the pulses and learns to respond to the spatio-temporal pulses, using Synaptic Time Dependent Plasticity”; see also [pars 29-47]; [pars 22-28] “The Digital neural spiking neural networks and particularly the Dynamic Spatio-Temporal Neural Network offer a number of advantages over the prior art technologies. … The digital circuit is very stable and its behavior is completely repeatable.”). 

van der Made, par 41).

Regarding claim 14, 
Querlioz and Arthur teach claim 13.
Claim 14 is a method claim corresponding to the system claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. 


Regarding claim 15, 
Querlioz further teaches 
the first artificial neural network and the second artificial neural network comprises either a single layer or multilayer of digital neuron circuits ([sec IV] “The role of the supervised layer is to label neurons trained by the unsupervised first layer of section II.”; [fig 10]; [fig 11] “Two layer learning. Learning rate of the second (labeling) layer trained by variability compatible supervision (red) compared with learning of the first layer (black)”.).

Regarding claim 16, 
Querlioz and Arthur teach claim 13.
Claim 16 is a method claim corresponding to the system claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. 

Regarding claim 17, 
Querlioz and Arthur teach claim 13.
Claim 17 is a method claim corresponding to the system claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. 

Regarding claim 18, 
Querlioz and Arthur teach claim 13.
Claim 18 is a method claim corresponding to the system claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 10. 

Regarding claim 19, 
Querlioz and Arthur teach claim 13.
Claim 19 is a method claim corresponding to the system claim 11, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 11. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Querlioz et al. (“Bioinspired Networks with Nanoscale Memristive Devices that Combine the Unsupervised and Supervised Learning Approaches”) in view of Arthur et al. (Building Block of a Programmable Neuromorphic Substrate: A Digital Neurosynaptic Core), further in view of van der Made et al. (US 2015/0379397 A1), and further in view of Piekniewski et al. (US 9,224,090 B2).

Regarding claim 6, 
Querlioz, Arthur and van der Made teach claim 5. 

However, Querlioz, Arthur and van der Made do not teach 
the sensor array comprises a plurality of sensors for capturing data of interest and generating the input stream.

Piekniewski teaches
the sensor array comprises a plurality of sensors for capturing data of interest and generating the input stream ([col 23, ln 66] “In some implementations, the single type input may comprise a single modality (e.g., visual, audio, somatosensory) sensory input. ... In some implementations, this sensory input comprises electromagnetic waves (e.g., visible light, IR, UV, etc.) entering an imaging sensor array (comprising RGCs, a charge coupled device (CCD), or an active-pixel sensor (APS)). ... the encoded signal comprises a plurality of pulses (also referred to as a group of pulses) configured to model neuron behavior.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning system of Querlioz, Arthur and van der Made with the sensor array of Piekniewski. Doing so would lead to generating a plurality of pulses (also referred to as a group of pulses) configured to model neuron behavior (Piekniewski, col 23, ln 63 - col 24, ln 26).

Regarding claim 12, 
Querlioz, Arthur, van der Made and Piekniewski teach claim 6. 


the plurality of sensors include at least one of an analog sensor, a digital sensor, a vision sensor, a digital microphone, a tactile pressure sensor, a chemical sensor, or a sensor that is receptive to signals that are outside of human perception ([col 23, ln 67] “In some implementations, the single type input may comprise a single modality (e.g., visual, audio, somatosensory) sensory input. ... In some implementations, this sensory input comprises electromagnetic waves (e.g., visible light, IR, UV, etc.) entering an imaging sensor array (comprising RGCs, a charge coupled device (CCD), or an active-pixel sensor (APS)).”; [col 22, ln 3] “In some implementations, the feed-forward stimulus signal and the context signal correspond to different sensory modalities altogether (e.g., visual, audio, tactile, somatosensory, gustatory, olfactory, Radio Frequency (RF), Magnetic, Electric, or Electromagnetic (EM)).”; “Electromagnetic (EM)” reads on “radar”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning system of Querlioz, Arthur, van der Made and Piekniewski with the plurality of sensors of Piekniewski. Doing so would lead to generating a plurality of pulses (also referred to as a group of pulses) configured to model neuron behavior (Piekniewski, col 23, ln 63 - col 24, ln 26).

Response to Arguments
Applicant’s arguments with respect to the limitation “wherein the first artificial neural network includes a plurality of digital neuron circuits, a plurality of digital synapse circuits, and an address event representation (AER) bus, the first artificial neural network being connected to the input stream via the AER bus, the input stream comprising temporal and spatially distributed spikes encoded on the AER bus; … wherein the plurality of digital neuron circuits are interconnected using the plurality of digital synapse circuits, and wherein the interconnectivity 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Querlioz et al. (Simulation of a Memristor-Based Spiking Neural Network Immune to Device Variations) discloses “Finally, an alternative way to allow learning with memristors in a variability-compatible way can be to use all digital designs” in [sec 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123